DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 02/14/2022 has been entered. Claims 1, 13, 16, 19 and 20 have been amended. Therefore, claims 1-20 remain pending in the application. 

Drawings
The drawings are objected to because:
  The specification paragraph [0058] discusses ‘screw system 228, as shown in fig. 26, however, numeral 228 is not shown anywhere in fig. 26.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites “wherein the scaffold is free of any wheel”; this recitation constitutes new matter since firstly, there is no support in the specification of the original disclosure to support this limitation. And secondly, not every angle of the scaffold is shown in the drawings in order to ascertain that “the scaffold is free of any wheel”; for example, since not every element is required to be shown in every drawing the far bottom undersurface of the scaffold shown in fig. 16 can have a hidden wheel, a wheel maybe attached inside the side compartment (unnumbered) at the far corner of the scaffold also in fig. 16. Finally, and more clearly, the bottom surface of the scaffold, which appears to have both wheels and rollers which can be interpreted as wheels as shown in fig. 17 (pointed to in annotated drawings below); all of which concludes the new matter status of newly submitted claim 16. Note that claim 16 is currently only rejected under 35 U.S.C. 112(a) pending further clarification.  
Claim 17 is rejected since it depends from claim 16.

    PNG
    media_image1.png
    559
    631
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “such that the axis extends transverse to the axis to move the base along the surface”; it is not understood what is meant by “the axis extends transverse to the axis”. It appears that language of the claim is incomplete or missing. It is noted that there is only one axis established in the claims. This claim will be examined as best understood.  
Claim 14 is rejected since it depends from claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 10, 11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mann, US (4127200) in view of Blake, US (2018/0055299).
In regards to claim 1 Mann discloses:
A portable davit (10; fig. 1) comprising: a base (12, 18) comprising a mounting portion (18) and a housing (12) coupled to the mounting portion (fig. 1), the housing comprising an inner surface defining a cavity (cavity containing 20, 22, 24; fig. 1); a hoist (20, 22, 24) positioned within the cavity (fig. 1), the hoist comprising a drive (motor 20, reel 22) and a rope (30), the rope including opposite first and second ends (end wound around reel 22 and end at 38 respectively), the first end of the rope being wound about the drive (at reel 22); a mast (vertical portion of 36; see annotated drawings) comprising opposite first and second ends (top and bottom ends of vertical portion of 36), the first end of the mast (bottom end) being positioned within the cavity (as shown in fig. 1), the mast comprising an inner surface (space within the mast; fig. 1) defining a passageway space through which rope 30 passes); and a jib (angled portion of 36; see annotated drawings) including opposite first and second ends (at 34 and 32 respectively), the first end of the jib being coupled to the second end of the mast (end of jib at 34 coupled to top end of mast), the second end of the rope extending through an opening in the second end of the jib (opening at pulley 32 through which rope 30 extends downwards; fig. 1).

    PNG
    media_image2.png
    761
    595
    media_image2.png
    Greyscale

	In regards to claim 1 Mann does not disclose a scaffold coupled to the second end of the rope.
	However, Blake teaches a scaffold (106) coupled to the second end of the rope (bottom end of 142 and 144; fig. 1) [of a davit (148 & 150)]. 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to attach a scaffold at the second end of the rope of the davit of Mann in the same manner a wheel chair is attached, for the predictable result of providing for a surface upon which a user can stand and perform work at an elevated position. 
In regards to claim 3 Mann discloses the rope comprises an intermediate portion between the first end of the rope and the second end of the rope (fig. 1), the jib comprising an inner surface defining a channel (channel through which rope 30 passes), the passageway being in communication with the cavity (fig. 1) and the channel being in communication with the passageway (fig. 1) such that the intermediate portion of the rope extends through the passageway and the channel (fig. 1).
	In regards to claim 4 Mann discloses the intermediate portion of the rope is enclosed within the passageway and the channel (fig. 1).
	In regards to claim 5 Mann discloses the hoist is a drum (22) hoist.
In regards to claim 9, examiner takes Official Notice that a screw system including a ball screw and ball nut assembly is old and well-known in the art. One of ordinary skill in the art before the effective filing date of the claimed invention, would find it advantageous to utilize the ball screw and ball nut assembly to extend and retract the telescopic jib since it would provide for the predictable function having the jib motion automated and able to extend at small increments to exact desired length/position.   
	In regards to claim 10 Mann discloses the mast is pivotable relative to the base (where the mast is pivotable at 40 at least with respect to portion 18 of the base) about a hinge (40; fig. 2) between a first orientation (horizontal position; see highlighted excerpt below) in which the mast extends parallel to the base and a second orientation (vertical position; see highlighted excerpt below) in which the mast extends transverse to the base (Col 2; LL 57-68; see highlighted excerpt below).

    PNG
    media_image3.png
    314
    584
    media_image3.png
    Greyscale

	In regards to claim 11 Mann discloses the mounting portion (18) is configured to be mounted (intended use) to a davit base (16), the davit base being mounted to a building (further limiting intended use limitation).
	As best understood, in regards to claim 13 Mann discloses the base is movable between a first orientation (shown in fig. 1) in which an axis (vertical axis through base 12) defined by the base extends perpendicular to a surface (grounds surface) and a second orientation in which the base is tilted relative to the surface (shown in phantom in fig. 2) such that the axis extends transverse to the axis to move the base along the surface (as best understood; see indefiniteness rejection above).
	In regards to claim 18 Mann discloses the drive is configured to rotate relative to the housing (at shaft on which 22 rotates) in a first direction to decrease a distance between the platform and the second end of the jib (when rope 30 is retracted which pulls wheel chair 48 upwards) and to rotate relative to the housing in an opposite second direction to increase the distance between the platform and the second end of the jib (when rope 30 is extended which lowers wheel chair 48 downwards).
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mann and Blake as applied to claims 1 and 16 respectively above, and further in view of Pelsue, US (2005/0169735).
In regards to claims 2 and 17 Mann and Blake do not teach at least one of the mast and the jib is made from carbon fiber.
However, Pelsue teaches at least one of the mast and the jib is made from carbon fiber (paragraph [0037]; see excerpt below) (claim 2).
at least one of the base, the mast, the jib and the platform is made from carbon fiber (claim 17). 
    PNG
    media_image4.png
    188
    570
    media_image4.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize carbon fiber to manufacture at least one of the base, the mast, the jib and the platform for the known and predictable advantages of having high tensile strength and relative low weight and high tolerance for high temperatures. 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mann and Blake as applied to claim 1 above, and further in view of Murray, US (6202868).
In regards to claim 6 Mann and Blake do not teach the jib is pivotable relative to the mast.
However, Murray teaches the jib is pivotable relative to the mast (via 7 through slot 22) (claim 6).
the jib is pivotable relative to the mast (via 7 through slot 22) between a first orientation (fig. 2) in which the jib extends transverse to the mast (fig. 2) and a second orientation (fig. 1) in which the jib extends parallel to the mast (fig. 1) (claim 7).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to teach the being pivotable with respect to the mast protocol taught by Murray onto the jib and mast of Mann for its predictable function of allowing the folding of the device which allows for putting it in a significantly more compact configuration for storage and transportation. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mann and Blake as applied to claim 1 above, and further in view of Vandervalk US (5211297).
In regards to claim 8 Mann and Blake do not teach the jib is telescopic.
However, Vandervalk teaches the jib is telescopic (sections 75, 77, 70; fig.1 and see excerpt below Col 5; LL19-24, Col 6; LL55-63).

    PNG
    media_image5.png
    155
    595
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    239
    597
    media_image6.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the telescopic jib design of Vandervalk onto the jib of Mann for its predictable function of allowing incremental length variations of the jib where the user can adjust it to the optimum desired length for its specific use/application. 
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mann and Blake as applied to claims 1 and 13 respectively above, and further in view of Take, US (4801117).
In regards to claims 12 and 14 Mann and Blake do not teach the mounting portion comprises a plurality of wheels configured to engage a surface to move the base along the surface.
However, Take teaches the mounting portion (equivalent to F) comprises a plurality of wheels (62s) configured to engage a surface (ground surface; fig. 2) to move the base along the surface (claim 12).
the base comprises a plurality of wheels (62s), the wheels being spaced apart from the surface when the base is in the first orientation (orientation in fig. 1), the wheels directly engaging the surface when the base is in the second orientation (orientation in fig. 2) (claim 14).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the plurality of wheels being spaced apart as taught by Take onto the portable davit of Mann for their predictable function of allowing a user to tilt the device and move it along the ground to re-locate it for use at different locations as it is the function/purpose of and hence motivated by reference Take.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mann and Blake as applied to claim 1 above, and further in view of Thompson, US (2006/0120842).
In regards to claim 15 Mann and Blake do not teach spaced apart flanges, the flanges each including a plurality of apertures.
However, Thompson teaches the mounting portion comprises spaced apart flanges (45, 50), the flanges each including a plurality of apertures (as shown in fig. 2), the apertures being configured for alignment (intended use) with holes of a davit base, the portable davit comprising a plurality of pegs (55s), the pegs each being configured to extend through one of the apertures that is aligned with one of the holes to fix the base to the davit base (fig. 2).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the flanges taught by Thompson onto the mounting portion of Mann for its predictable function of allowing the portable davit to by mounted in a sturdy manner to side structures which allows stability to the entire apparatus.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mann, US (4127200) in view of Blake, US (2018/0055299).
In regards to claim 19 Mann discloses:
A portable davit (10; fig. 1) comprising: a base (12, 18) comprising a mounting portion (18) and a housing (12) coupled to the mounting portion, the housing comprising an inner surface defining a cavity (cavity containing 20, 22, 24; fig. 1); a first bracket (see annotated drawings) coupled to the base (fig. 1); a hoist (20, 22, 24) positioned within the cavity (fig. 1), the hoist comprising a drive (motor 20, reel 22) and a rope (30), the rope including opposite first and second ends (end wound around reel 22 and end at 38 respectively), the first end of the rope being wound about the drive (at reel 22); a sleeve (see annotated drawings; portion of 36 within cavity) positioned within the cavity; a second bracket (see annotated drawings) coupled to the sleeve (at least via bottom plate onto which brackets are mounted; see annotated drawings - note when interpreted with the broadest reasonable interpretation, a first element is "coupled to" a second element by way of one or more elements in between); a mast (vertical portion of 36; see annotated drawings) including opposite first and second ends (top and bottom ends of vertical portion of 36), the first end (bottom end) of the mast being coupled to the sleeve (fig. 1), the mast comprising an inner surface (space within the mast; fig. 1) defining a passageway (space through which rope 30 passes); and a jib (angled portion of 36; see annotated drawings) including opposite first and second ends (at 34 and 32 respectively), the first end of the jib being coupled to the second end of the mast (end of jib at 34 coupled to top end of mast), the second end of the rope extending through an opening in the second end of the jib (opening at pulley 32 through which rope 30 extends downwards; fig. 1).


    PNG
    media_image7.png
    373
    629
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    695
    575
    media_image8.png
    Greyscale

In regards to claim 19 Mann does not disclose a scaffold coupled to the second end of the rope.
	However, Blake teaches a scaffold (106) coupled to the second end of the rope (bottom end of 142 and 144; fig. 1) [of a davit (148 & 150)]. 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to attach a scaffold at the second end of the rope of the davit of Mann in the same manner a wheel chair is attached, for the predictable result of providing for a surface upon which a user can stand and perform work at an elevated position. Furthermore, in regards to claim 20 examiner takes Official Notice that a pin passing through two brackets to facilitate hinging is old and well-known in the art. One of ordinary skill in the art before the effective filing date of the claimed invention, would find it advantageous to have a pin passing through the two brackets to facilitate the hinging of the mast to pivot relative to the base in order to maintain synchronicity between the brackets where they would rotate at the same time hence provide for a sturdier connection between the brackets and prevent uneven wear and tear.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mann, US (4127200) in view of Murray, US (6202868) further in view of Pelsue, US (2005/0169735) in further view of Blake, US (2018/0055299).
In regards to claim 20 Mann discloses: 
	A portable scaffold davit (10; fig. 1) comprising: a base (12, 18) comprising a mounting portion (18) and a housing (12) coupled to the mounting portion, the housing comprising an inner surface defining a cavity (cavity containing 20, 22, 24; fig. 1); a drum hoist (20, 22, 24) removably positioned within the cavity (by removal of assembly reel 22, gear box 24 and motor 20), the drum hoist comprising a drive (motor 20, reel 22) and a rope (30), the rope including opposite first and second ends (end wound around reel 22 and end at 38 respectively), the first end of the rope being wound about the drive (at reel 22); a mast (vertical portion of 36; see annotated drawings) including opposite first and second ends (top and bottom ends of vertical portion of 36), the first end of the mast being positioned within the cavity (as shown in fig. 1), the mast comprising an inner surface (space within the mast; fig. 1) defining a passageway (space through which rope 30 passes), the mast being pivotable relative to the base (where the mast is pivotable at 40 at least with respect to portion 18 of the base) about a hinge (40) between a first orientation (horizontal position; see highlighted excerpt below) in which the mast extends parallel to the base and a second orientation (vertical position; see highlighted excerpt below) in which the mast extends transverse to the base (Col 2; LL 57-68; see highlighted excerpt below); a jib (angled portion of 36; see annotated drawings) including opposite first and second ends defining a length of the jib (at 34 and 32 respectively and the length between them), the first end of the jib being coupled to the second end of the mast (end of jib at 34 coupled to top end of mast), the second end of the rope extending through an opening in the second end of the jib (opening at pulley 32 through which rope 30 extends downwards; fig. 1).

    PNG
    media_image3.png
    314
    584
    media_image3.png
    Greyscale

In regards to claim 20 Mann does not disclose the jib is pivotable relative to the mast.
However, Murray teaches the jib is pivotable relative to the mast (via 7 through slot 22) between a first orientation (fig. 2) in which the jib extends transverse to the mast (fig. 2) and a second orientation (fig. 1) in which the jib extends parallel to the mast (fig. 1) (claim 7).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to teach the being pivotable with respect to the mast protocol taught by Murray onto the jib and mast of Mann for its predictable function of allowing the folding of the device which allows for putting it in a significantly more compact configuration for storage and transportation. 
In regards to claim 20 Mann and Murray do not teach the mast and the jib are made from carbon fiber.
However, Pelsue teaches the mast and the jib are made from carbon fiber (paragraph [0037]; see excerpt below) (claim 2).

    PNG
    media_image4.png
    188
    570
    media_image4.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize carbon fiber the mast and the jib of Mann for the known and predictable advantages of having high tensile strength and relative low weight and high tolerance for high temperatures. 
In regards to claim 20, examiner takes Official Notice that a screw system including a ball screw and ball nut assembly is old and well-known in the art. One of ordinary skill in the art before the effective filing date of the claimed invention, would find it advantageous to utilize the ball screw and ball nut assembly to extend and retract the telescopic jib since it would provide for the predictable function having the jib motion automated and able to extend at small increments to exact desired length/position. 
In regards to claim 20 Mann, Murray and Pelsue do not teach a pair of spaced apart davits and a scaffold, the second ends of the ropes are coupled to the scaffold.
	However, Blake teaches a pair of spaced apart davits (148 & 150), and a scaffold (106), the second ends of the ropes (bottom end of ropes 142 and 144; fig. 1) are coupled to the scaffold (as shown in fig. 1).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to attach a scaffold at the second end of the rope of the davit of Mann in the same manner a wheel chair is attached, for the predictable result of providing for a surface upon which a user can stand and perform work at an elevated position. 
	
Response to Arguments
Applicant’s arguments submitted 02/14/2022 have been considered but are moot because the new ground of rejection in light of newly submitted teaching reference Blake, US (2018/0055299) teaches newly amended language in the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634